Citation Nr: 0729448	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-39 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date prior to September 26, 2002 
for entitlement to service connection for a bipolar disorder.


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent


WITNESS AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to April 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Roanoke, Virginia, regional office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to an effective date prior to September 26, 2002 
for a grant of service connection for a bipolar disorder.  

In June 2005, the veteran filed a notice of disagreement 
(NOD).  In September 2003, the veteran and his wife testified 
during a hearing before a Decision Review Officer (DRO) at 
the RO; a transcript of that hearing is of record.  A 
statement of the case (SOC) was issued in August 2005 which 
continued the denial of the claim.  The veteran's 
representative filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in December 2005.  
In his substantive appeal, the veteran's representative 
requested that the entire claims file be considered, 
especially the original denial of service connection for a 
bipolar disorder in a November 1994 RO rating decision.

In June 2007, the veteran and his wife testified at a video 
conference before the undersigned Veterans Law Judge in 
Washington, D.C.; a transcript of that hearing is of record.  
During that hearing the veteran and his representative sought 
and were granted permission to amend the claim for an earlier 
effective date to include the issue of clear and unmistakable 
error (CUE) in the November 1994 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
when further action, on his part, is required.




REMAND

In a November 1994 rating decision, the RO denied entitlement 
to service connection for a bipolar disorder because the 
service medical records were negative for any complaint of or 
treatment for a bipolar disorder and the evidence of record 
did not establish that a bipolar disorder was manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  The veteran was notified of the decision and 
his right to appeal in a December 1994 letter, but did not 
appeal within 12 months.

On September 26, 2002, the veteran's representative filed a 
claim of entitlement to service connection for a psychotic 
disorder, which he claimed was a pre-existing condition 
aggravated during service.  In rating decisions dated in 
January and March 2003, the RO construed this claim as one to 
reopen the veteran's previous claim for service connection 
for a bipolar disorder.  The claim was denied because new and 
material evidence had not been submitted.

However, during the appeal of the latter decision the RO 
issued a January 2004 rating decision which found that new 
and material evidence to reopen the claim had been received, 
granted service connection for a bipolar disorder, and 
assigned a 50 percent rating, effective September 26, 2002.  
The RO notified the veteran of the award in a February 2004 
letter.

In an October 2004 rating decision, the RO awarded a 100 
percent rating, effective June 14, 2004.

In January 2005, the veteran's representative filed the 
veteran's appeal of the effective date assigned in the 
January 2004 decision which granted him service connection 
for a bipolar disorder.

During the June 2007 video conference at the RO before the 
undersigned, the veteran's representative sought and received 
permission to amend the veteran's claim of entitlement to an 
effective date prior to September 26, 2002, for the grant of 
service connection for a bipolar disorder to include 
consideration on the basis of clear and unmistakable error 
(CUE) in the November 1994 rating decision which originally 
denied the claim.  During the hearing and in a submitted 
brief, the veteran's representative contended that the 
veteran's service-connected disability was a pre-existing 
condition, that his early discharge from service was evidence 
of aggravation in service, that the veteran filed for service 
connection to the best of his ability in August 1994, and 
that VA failed to properly consider all the evidence when it 
did not grant his claim between 1994 and January 2004.

In adjudicating the claim for an effective date prior to 
September 26, 2002, for entitlement to service connection for 
a bipolar disorder, the RO has not had an opportunity to 
consider whether the November 1994 rating decision was 
wrongly decided on the basis of CUE.  The VA has a duty to 
address all issues raised during the course of an appeal.  
Martin v. Derwinski, 1 Vet. App. 411, 413 (1991).  In 
addition, issues which are inextricably intertwined must be 
considered together.  Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  While the matter of CUE is but one aspect of a 
claim for a potential earlier effective date, it may have a 
bearing on the portion of the veteran's contentions that have 
already been considered.  Under these circumstances, the 
Board has no alternative but to remand this matter to the RO 
for consideration of the claim in light of the CUE issue in 
the first instance, and for issuance of a supplemental 
statement of the case reflecting such consideration.  See 
38 U.S.C.A. § 7105; see Buckley v. West, 12 Vet. App. 76 
(1998); Manlincon v. West, 12 Vet. App. 238 (1999).

Finally, the Board notes that the veteran was provided with a 
Veterans Claims Assistance Act (VCAA) letter in August 2006.  
While this letter notified the veteran regarding what 
information and evidence was needed to substantiate the claim 
for an earlier effective date, as well as what information 
and evidence must be submitted by the veteran, and what 
information and evidence would be obtained by VA, it did not 
provide notice regarding a CUE claim as the veteran's 
representative had not yet raised that issue.  Failure to 
provide notice as to the evidence needed to substantiate the 
claim is ordinarily prejudicial error.  Overton v. Nicholson, 
20 Vet. App. 427 (2006).  There is some question as to 
whether such notice is required in appeals involving earlier 
effective dates, but since the appeal is being remanded for 
another reason, there is an opportunity to ensure that full 
notice is provided.  Cf. Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490-01 (2006) (holding that once a claim for 
service connection was granted, the claim was substantiated, 
and further notice as to the downstream question of an 
effective date was not required).

Accordingly, the case is REMANDED for the following action:

1.  The claims folder must be reviewed in 
order to ensure that all notification 
action required by the VCAA has been 
accomplished.  The veteran and his 
representative must be informed of the 
evidence needed to substantiate 
entitlement to an earlier effective date 
on the basis of clear and unmistakable 
error (CUE).  The veteran and his 
representative should be provided with an 
appropriate period of time to respond. 

2.  The veteran's claim should be 
readjudicated to include consideration to 
entitlement to an effective date prior to 
September 26, 2002 for entitlement to 
service connection for a bipolar disorder 
on the basis of CUE in the November 1994 
rating decision which originally denied 
service connection for a bipolar disorder.  
If the veteran's claim remains denied, he 
and his representative should be provided 
with a supplemental statement of the case 
that addresses all aspects of the claim 
for an earlier effective date, including 
an earlier effective date on the basis of 
CUE.  The appeal should then be returned 
to the Board if otherwise in order.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



